           Case 3:21-mj-00077        Document 3       Filed 03/23/21    Page 1 of 22




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
PAUL T. MALONEY, OSB #013366
Assistant United States Attorney
Paul.Maloney@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION



UNITED STATES OF AMERICA                             3:21-MJ-00076 and
                                                     3:21-MJ-00077
               v.
                                                     GOVERNMENT'S DETENTION
JONATHANPETER ALLEN KLEIN and                        MEMORANDUM
MATTHEW LELAND KLEIN

              Defendants.


       The United States of America, plaintiff herein, respectfully submits this memorandum in

support of its motion that defendants Jonathanpeter Allen Klein (“J. Klein”) and Matthew Leland

Klein (“M. Klein”) be removed in custody to appear before the U.S. District Court for the District

of Columbia and detained pending trial, pursuant to 18 U.S.C. § 3142(e). As described below,

there is a statutory presumption of detention in this matter under Section 3142(e)(3)(C). In

addition, consideration of each of the factors set forth in Section 3142(g) amply demonstrates that
Government Detention Memorandum                                                             Page 1
                                                                                    Revised March 2018
              Case 3:21-mj-00077      Document 3       Filed 03/23/21     Page 2 of 22




no condition or combination of conditions will reasonably assure the appearance of the defendants

as required and the safety of any other person and the community for the purposes of Section

3142(e)(1).

I.     FACTUAL AND PROCEDURAL BACKGROUND

       The defendants were active participants in the January 6th attack on the U.S. Capitol.

Surrounded and assisted by a mob of rioters, the defendants joined together to wrench open a

secure door on the Capitol’s north side. Behind that door, law enforcement officers tasked with

protecting the Capitol and its inhabitants prepared to fend off yet another wave of attacks from the

unruly crowd. The defendants’ actions created a dangerous scenario that directly interfered with

law enforcement’s efforts to secure the building. That they did so as part of a second or third wave

of attacks--with knowledge of the mayhem that had already unfolded at the Capitol--shows their

reckless disregard for others and the danger posed by these two actors.

       On March 19, 2021, a grand jury sitting in the District of Columbia returned a six-count

indictment charging both defendants with:

                (i)     conspiring to violate 18 U.S.C. §§ 1512(c)(2) (obstruction of an official
                        proceeding) and 231(a)(3) (obstruction of law enforcement during a civil
                        disorder) [Count One];

                (ii)    violating 18 U.S.C. §§ 1512(c)(2) and 2 [Count Two];

                (iii)   violating 18 U.S.C. §§ 231(a)(3) and 2 [Count Three];

                (iv)    violating 18 U.S.C. §§ 1361 and 2 (felony destruction of government
                        property in excess of $1,000) [Count Four];

                (v)     violating 18 U.S.C. § 1752(a)(1) (entering and remaining in a restricted
                        building or grounds) [Count Five]; and

                (vi)    violating 18 U.S.C. § 1752(a)(2) (disorderly conduct in a restricted building
                        or grounds) [Count Six].

 Government’s Detention Memorandum                                                          Page 2
            Case 3:21-mj-00077          Document 3        Filed 03/23/21       Page 3 of 22




         The January 6th Attack on the Capitol

         On January 6, 2021, rioters, which included members and leaders of the Proud Boys, 1

physically breached the Capitol in a bid to stop the Congress from carrying out its constitutionally

mandated duty of certifying the results of the 2020 Electoral College vote. As result of these events,

approximately 81 members of the Capitol Police and 58 members of the Metropolitan Police

Department were assaulted. The Capitol suffered millions of dollars in damage—including broken

windows and doors, graffiti, and residue from pepper spray, tear gas, and fire extinguishers

deployed both by crowd members who stormed the Capitol and by Capitol Police officers trying

to restore order. Additionally, many media members were assaulted and had cameras and other

news-gathering equipment destroyed.

         Moreover, the rioters’ conduct did, in fact, cause members of Congress to temporarily

suspend the certification of the 2020 Electoral College vote, as they evacuated from their

respective chambers, at approximately 2:20 p.m., while the United States Capitol Police (“USCP”)

and other law-enforcement officers worked to restore order and clear the Capitol building and

grounds of the unlawful occupants, including the defendants – depicted in Image 1 below.

         Image 1, which taken on January 5, 2021, 2 at the U.S. Supreme Court Building at a rally

in support of former President Trump, depicts M. Klein on the left, wearing a backwards red


1
  As alleged in the indictment, the Proud Boys describes itself as a “pro-Western fraternal organization for
men who refuse to apologize for creating the modern world; aka Western Chauvinists.” Proud Boys
members routinely attend rallies, protests, and other events, some of which have resulted in violence
involving members of the group. There is an initiation process for new members of the Proud Boys, and
members often wear black and yellow polo shirts or other apparel adorned with Proud Boys logos to public
events.
2
  Image 1, which was taken by a photographer associated with Getty Images, was broadcast on CNN and a
version of the image was used by the FBI to solicit information from the public regarding the identities of
the two depicted individuals. The image appears on Getty Images’ website and its caption, entitled “Trump
Supporters Rally In Freedom Plaza In Washington, DC,” states: “Washington, DC – JANUARY 05:
    Government’s Detention Memorandum                                                             Page 3
            Case 3:21-mj-00077         Document 3        Filed 03/23/21     Page 4 of 22




baseball cap, a red, white and blue gaiter, an olive-green jacket, and red and black fingerless

gloves. M. Klein is carrying a uniquely worn and frayed Gadsden flag. J. Klein, on the right, is

showing a hand signal associated with the Proud Boys and wearing a dark colored baseball cap

with the words “Proud Boy,” a dark short-sleeve button up shirt with the letters “PB” [i.e., Proud

Boys] in yellow lettering on the right breast and “PDX” [i.e., Portland] in yellow lettering on the

left breast, a yellow long-sleeve shirt, an American flag gaiter, and a strap for what appears to be

a black messenger-style bag or backpack.




                                               Image 1

       Although Image 1 was taken the day before the January 6th riot, it was valuable in assisting

with the identification and M. Klein and J. Klein and tracking each’s conduct as they breached the




Members of the Proud Boys stand for their picture near the U.S. Supreme Court Building during a rally
supporting President Donald Trump on January 5, 2021 in Washington, DC. Today’s rally kicks off two
days of pro-Trump events fueled by President Trump’s continued claims of election fraud and a last-ditch
effort to overturn the results of before Congress finalizes them on January 6.” See
https://www.gettyimages.com/detail/news-photo/members-of-the-proud-boys-stand-for-their-picture-
near-the-news-photo/1294713301 (last visited Mar. 21, 2021).
 Government’s Detention Memorandum                                                             Page 4
           Case 3:21-mj-00077       Document 3       Filed 03/23/21     Page 5 of 22




Capitol and assisted and attempted to assist others with doing so. Through USCP, media, and other

third-party images and video, the defendants’ actions on January 6th have been well-documented.

Such conduct on January 6th includes:

       •      At approximately 2:11 p.m., M. Klein and J. Klein appear on a wall within the
              restricted area of the Capitol grounds. M. Klein, with goggles on his forehead, is on
              video assisting others with climbing a police barricade to ascend the wall, which is
              located next to an external stairway that leads from the Capitol’s Lower West
              Terrace to the Upper West Terrance. Below are still images from such video. A
              portion of J. Klein appears visible over M. Klein’s right shoulder in the second
              image.




       •    At approximately 2:16 p.m., J. Klein, with goggles on his forehead, entered the
            Capitol Building through a doorway which had been forced opened minutes earlier,
            during the initial breach of the Capitol at approximately 2:13 p.m. After entering
            the building, J. Klein appeared to engage in a celebratory exchange with an
            identified member of the Proud Boys (“PERSON 1”) and displayed a Proud Boys
            hand signal.
 Government’s Detention Memorandum                                                    Page 5
         Case 3:21-mj-00077     Document 3      Filed 03/23/21     Page 6 of 22




     •     At approximately 2:18 p.m., M. Klein entered the Capitol Building through the
           same door as J. Klein. M. Klein waited in the lobby area, presumably for J. Klein,
           before heading south further into the Capitol.




     •     At approximately 2:28 p.m., M. Klein exited the Capitol through a window that had
           previously been damaged by rioters. The area of the window, at the time of M.
           Klein’s exit, had drawn a large law enforcement officer presence.


Government’s Detention Memorandum                                                   Page 6
         Case 3:21-mj-00077      Document 3       Filed 03/23/21     Page 7 of 22




     •     By approximately 2:29 p.m., J. Klein and his fellow rioters had made their way
           from the Senate side of the Capitol, through a line of law enforcement officers in
           the Capitol’s Crypt, to the House of Representatives side. They then proceeded up
           a flight of stairs to the Capitol’s Rotunda.




     •     After both defendants left or had been ejected from the Capitol Building and
           regrouped, they appeared to be determined that the attack on the Capitol continue.
           The defendants made their way to the Capitol’s secure North Side Door. Federal
           law enforcement officers were visible on the other side of the door. Surrounded and
           aided by other rioters, the defendants attempted to forcibly open the door. The
           defendants’ efforts were successful, and they were able to wrench open the door.

           Videos of this incident shows that, immediately after the door was breached, J.
           Klein moved away from the door and M. Klein donned a pair of goggles and stood
           directly in front of the door, with his Gadsden flag extended, as law enforcement
           officers sprayed what appears to be oleoresin capsicum (OC) spray, often referred
           to as pepper spray, directly at M. Klein’s face as law enforcement exited the Capitol
           building and confronted the crowd.

Government’s Detention Memorandum                                                      Page 7
              Case 3:21-mj-00077       Document 3       Filed 03/23/21      Page 8 of 22




          The government’s evidence also includes, but is not limited to:

      •   Airline records which show M. Klein and J. Klein traveled from Portland, Oregon, to
          Philadelphia, Pennsylvania, on January 4, 2021, and returned to Portland from Philadelphia
          on January 8, 2021. The reservation for this trip was made on or about December 29, 2020,
          and the tickets were paid for in cash.

      •   J. Klein’s employer’s records which indicate that he requested time off from work from
          January 4 to 8, 2021, because he and his “brother” were “going to stop the steal rally in
          DC.”

      •   Messages obtained from M. Klein’s Instagram account pursuant to a search warrant in
          which M. Klein, on or about December 29, 2020, asked another user “[…] You going to
          DC??” When the other user replied that he/she was not and asked if M. Klein was going,
          M. Klein responded, “Yep! Got the time off and am going with one of my bro’s. stoked
          af.”

      •   Search warrant records from Google which shows that a mobile device associated with J.
          Klein’s gmail.com account was present at various locations in and around the U.S. Capitol
          building on January 6, 2021, for approximately 2½ hours beginning at 2:19 p.m. 3


3
  A similar record was not found regarding M. Klein’s gmail.com account. This can be due to several
factors and does not indicate that M. Klein was not present at or within the Capitol.
    Government’s Detention Memorandum                                                          Page 8
          Case 3:21-mj-00077       Document 3       Filed 03/23/21     Page 9 of 22




  •   An image (redacted below) from M. Klein’s Instagram account, dated November 18, 2020,
      of a red Ford F350 truck, bearing Oregon license plate number [xxx]881, with a frayed
      Gadsden flag that appears similar to the one in Image 1, but with less stains. [Note: On or
      about November 4, 2020, M. Klein reported to the Newberg-Dundee Police Department
      that the red Ford F350 truck, with Oregon license plate number [xxx]881 had been
      vandalized because, M. Klein believed, he had a “Trump” flag on his truck.]




  •   An image and video from M. Klein’s Instagram account, dated December 24, 2020, that
      appear to show J. Klein wearing the same or similar Proud Boys shirt and hat and U.S. flag
      gaiter as he is wearing in Image 1, and showing a hand signal associated with the Proud
      Boys. The image and a still image from the video are below.




Government’s Detention Memorandum                                                       Page 9
          Case 3:21-mj-00077        Document 3      Filed 03/23/21     Page 10 of 22




   •   An undated image provided to the FBI from a tipster which appears to show J. Klein at,
       what appears to be an airport, wearing the same Proud Boys shirt and hat and U.S. flag
       gaiter, as depicted above and in Image 1, and showing a hand signal associated with the
       Proud Boys. A portion of this image is below.




   •   An image (redacted below) from a Facebook page that appears to belong to J. Klein (the
       URL associated with the contains J. Klein’s first and last names), and depicts the red Ford
       F350 with a worn Gadsden and Trump flag in the back, and a tan Toyota, which, according
       to state of Oregon records, is registered to M. Klein.




       Additional Information as to the Defendant’s Dangerousness

       In addition to the government’s evidence that the defendants actively participated in the

January 6th attack on the Capitol, there is also evidence that the defendants have participated in

one or more Proud Boys events during which they were prepared to engage in and/or did engage

in violent conduct. Specifically, according to media reports, on September 7, 2020, a group of

approximately 100 supporters of former President Trump, including members of the Proud Boys,

 Government’s Detention Memorandum                                                      Page 10
            Case 3:21-mj-00077           Document 3      Filed 03/23/21     Page 11 of 22




traveled to the Oregon capitol building in Salem and clashed with approximately 20 Black Lives

Matters protestors. See Police break up scuffles between demonstrators, arrest two in Oregon’s

state capitol, Reuters, https://www.reuters.com/article/us-global-race-protests-portland/police-

break-up-scuffles-between-demonstrators-arrest-two-in-oregons-state-capital-idUSKBN25Y17P

(last visited Mar 21, 2021).

       The events in Salem on September 7, 2020, were captured by photographer whose publicly

available images appear to show J. Klein in a camouflage short-sleeve shirt and orange long-

sleeves, body armor, an orange gaiter, goggles similar to those depicted above, and armed with a

yellow baseball bat and paint ball gun. See Right Wing Groups Organize Large Car Rally Near

Portland,    Oregon    as      Counter    to   Ongoing    Anti-Police     Protesters,   David   Ryder

https://www.photographer-in-seattle.com/right-wing-groups-organize-large-car-rally-near-

portland-oregon-as-counter-to-ongoing-anti-police-protesters/ (last visited Mar. 21, 2021). The

identification of J. Klein as the person in the orange gaiter was based, in part, on a comparison of

facial features – namely, the two moles/blemishes on J. Klein’s left cheek and the one

mole/blemish on his left temple, which appeared similar to those in J. Klein’s December 2020

Oregon driver’s license photo.




 Government’s Detention Memorandum                                                          Page 11
          Case 3:21-mj-00077        Document 3      Filed 03/23/21     Page 12 of 22




       Another image in this series (below) appears to show M. Klein wearing a blue shirt, goggles

similar to those depicted above, body armor, and red and black fingerless gloves similar to those

in Image 1 and elsewhere above. Close-up images of these gloves, which both have the words

“Firm Grip,” are also below.




 Government’s Detention Memorandum                                                      Page 12
          Case 3:21-mj-00077       Document 3      Filed 03/23/21    Page 13 of 22




       Another image from this series (below) purports to show the individual believed to be J.

Klein chasing a fleeing Black Lives Matter protester, who was ultimately assaulted by the other

person in the image. See Proud boy chases down another BLM supporter, beats them down. Police

make arrest, Sergio Olmos https://twitter.com/MrOlmos/status/1303110704350728193 (last

visited Mar. 22, 2021).




       Other media reporting of the Salem events appears to show J. Klein shooting a paintball

gun at an unknown target.




 Government’s Detention Memorandum                                                   Page 13
           Case 3:21-mj-00077        Document 3       Filed 03/23/21     Page 14 of 22




       On September 26, 2020, the Proud Boys held a rally in Portland at which members of the

group’s national leadership spoke. While M. Klein was leaving the rally, a member of the Portland

Police Bureau (PPB) observed that the truck in which M. Klein was riding had three adult males

(including M. Klein) in the bed of the truck. The males appeared to be armed with paintball guns

and possess shields. Based on the officer’s observations, he “believed the occupants in the bed of

the truck were not positioned in a reactive or defensive posture, but were looking to initiate a

response from and/or acting violently towards those they perceived to be counter to their ideals.”

       After stopping the truck, PPB officers recovered five paintball guns, five shields, including

a black and yellow shield (i.e., consistent with Proud Boys colors) and a blue shield that displayed

the words “Fuck BLM,” three baseball bats, and an axe handle. The officers also recovered a

loaded Smith & Wesson, 9mm handgun with the slide locked back, from within the truck’s

passenger compartment, which M. Klein admitted was his firearm. The next set of images show

items seized by the PPD (not including the firearm), an image that appears to be J. Klein at the

rally with the same distinctive red, white, and blue gaiter as in Image 1, a long sleeve blue shirt,

similar to the image from September 7, 2020, and red and black fingerless gloves. The final picture

appears to show J. Klein, with his outer shirt removed and with the firearm in the small of his back,

with the slide locked back and no magazine at the rally.
 Government’s Detention Memorandum                                                         Page 14
            Case 3:21-mj-00077      Document 3       Filed 03/23/21     Page 15 of 22




       As a result of the September 26th traffic stop, M. Klein received misdemeanor citations for

unlawful possession of a loaded firearm in public (two counts) and unlawful possession of

firearms. The two possession of a loaded firearm in public counts remain pending in Multnomah

County, Oregon, and were pending at the time M. Klein engaged in the January 6th attack upon the

Capitol.

II.    DISCUSSION

       A.      Legal Standards.

       The Bail Reform Act provides for pretrial detention where Ano condition or combination

of conditions will reasonably assure@ the defendant=s appearance or the safety of any person or the

community. 18 U.S.C. § 3142(e). The government must establish risk of flight Aby a clear

preponderance of the evidence.@ United States v. Motamedi, 767 F.2d 1403, 1406 (9th Cir. 1985).

A finding that the defendant represents a danger to the community Amust be supported by clear

and convincing evidence.@ Id. See also 18 U.S.C. § 3142(f).




 Government’s Detention Memorandum                                                       Page 15
            Case 3:21-mj-00077         Document 3        Filed 03/23/21      Page 16 of 22




         The Federal Rules of Evidence do not apply in pretrial detention proceedings. Fed. R. Evid.

1101(d)(3); 18 U.S.C. § 3142(f)(2)(B). Accordingly, both the government and the defense may

present evidence by proffer or hearsay. United States v. Winsor, 785 F.2d 755, 756 (9th Cir. 1986).

         The United States moves for detention pursuant to 18 U.S.C. § 3142(e)(3)(C), which

provides a rebuttable presumption in favor of detention for an enumerated list of crimes, including

destruction of government property, in violation of 18 U.S.C. § 1361. 4 That rebuttable presumption

applies to defendant because 18 U.S.C. § 1361 is specifically enumerated in 18 U.S.C. § 2332b(g)(5)(B),

and carries a maximum sentence of ten years in prison.

         Once a rebuttable presumption is created, it imposes a burden of production on the

defendant to offer contrary credible evidence. See United States v. Alatishe, 768 F.2d 364, 371

(D.C. Cir. 1985). Even if a defendant can rebut the presumption, the presumption does not

disappear; it continues to carry evidentiary weight. “The presumption is not erased when a

defendant proffers evidence to rebut it; rather the presumption remains in the case as an evidentiary

finding militating against release, to be weighed along with other evidence relevant to factors listed

in § 3142(g).” United States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008) (internal quotations and

citation omitted). Other relevant factors include (1) the nature and circumstances of the offense

charged, including whether the offense is crime of violence or a Federal crime of terrorism; (2) the

weight of the evidence against the person; (3) the history and characteristics of the person,

including the person’s character, physical and mental condition, family and community ties,


4
  The government notes that the district judges of the District of Columbia have uniformly held in Capitol
riot cases that the rebuttable presumption applies to defendants charged under Section 1361. See, e.g.,
United States v. Nordean, Case No. 21-MJ-195 (C.J. Howell, March 3, 2021); United States v. Powell, Case
No. 21-mj-197 (C.J. Howell, February 11, 2021); see also United States v. Watkins, Case No. 21-cr-28-3
(J. Mehta, February 26, 2021); United States v. Bisgnano, Case No. 21-CR-36 (J. Nichols, February 26,
2021).
    Government’s Detention Memorandum                                                          Page 16
            Case 3:21-mj-00077       Document 3       Filed 03/23/21     Page 17 of 22




employment, financial resources, past criminal conduct, history relating to drug or alcohol abuse,

and supervision status at the time of the current offense; and (4) the nature and seriousness of the

danger to any person or the community that would be posed by the defendant’s release. 18 U.S.C.

§ 3142(g); Hir, 517 F.3d at 1086.

       The United States also seeks detention pursuant to 18 U.S.C. § 3142(f)(1)(A), because

destruction of government property, in violation of 18 U.S.C. § 1361, is a crime of violence.

Moreover, when destruction of government property is “calculated to influence or affect the

conduct of government by intimidation or coercion,” it also qualifies as a federal crime of

terrorism. See 18 U.S.C. § 2332b(g)(5)(A) and (B).

       As described further below, application of the facts in this case to the detention factors set

forth in Section 3142(g) demonstrate that pretrial detention is warranted and necessary as to both

defendants.

       B.      No Condition or Combination of Conditions Will Reasonably Assure the
               Defendants’ Appearance or the Safety of the Community

               (1)      Nature and Circumstances of the Offense

       The circumstances of the offenses charged in this case overwhelmingly support detention.

The defendants are charged by indictment with multiple gravely serious crimes that occurred

during an attempt to occupy the Capitol to prevent Congress from carrying out its duty of certifying

the Electoral College results. Among the things the Court is statutorily required to consider is

whether the defendants are charged with any crimes of violence or terrorism. 18 U.S.C.

§ 3142(g)(1). They are charged with both.

                     a. Defendants Are Charged with a Federal Crime of Terrorism and a
                        Crime of Violence.


 Government’s Detention Memorandum                                                         Page 17
           Case 3:21-mj-00077        Document 3       Filed 03/23/21      Page 18 of 22




       Felony destruction of property, as charged in the indictment, is a federal crime of terrorism.

18 U.S.C. § 2332b(g)(5), defines “federal crime of terrorism” as an offense that “is calculated to

influence or affect the conduct of government by intimidation or coercion, or to retaliate against

government conduct” and is included in an enumerated list of statutes, which includes 18 U.S.C.

§ 1361. See 18 U.S.C. §§ 2332b(g)(5)(A) & (B). The Grand Jury found probable cause in Count

Two of the indictment to believe that the defendants intended to obstruct an official proceeding by

committing acts of civil disorder, including unlawfully entering the Capitol grounds or building.

As described above, the defendants’ determination to “stop the steal” and prevent Congress from

performing its lawful duties was made clear by their attempt to forcibly open a secure Capitol door

after both defendants had already been within the Capitol. Moreover, because 18 U.S.C § 1361 is

listed in § 2332b(g)(5)(B), there is a rebuttable presumption that no conditions or combination of

conditions can assure the safety of the community or the defendants’ appearance as required. See

18 U.S.C. § 3142(e)(3)(B).

       Felony destruction of government property is also a crime of violence. For purposes of the

bail statute, as relevant to these offenses, a crime of violence is defined as “an offense that has an

element of the use, attempted use, or threatened use of physical force against the person or property

of another,” if that crime is punishable by ten years or more in prison. See 18 U.S.C.

§ 3142(f)(1)(A) & 16. Section 1361 of Title 18 of the U.S. Code meets those requirements. It is

punishable by ten years if the property damage was greater than $1,000, and its elements include

the use of physical force against the property of another. See United States v. Khatallah, 316 F.

Supp. 2d 207, 213 (D.D.C. 2018) (Cooper, J.) (holding that destruction of government property




 Government’s Detention Memorandum                                                          Page 18
           Case 3:21-mj-00077         Document 3      Filed 03/23/21     Page 19 of 22




under a substantially similar statute, 18 U.S.C. § 1363, satisfies a substantially similar elements-

clause statute to qualify as a crime of violence).



                   b. The Charges and the Defendant’s Actions Are Serious.

       The charges in indictment are properly characterized as serious due to the possible statutory

penalties; the coordinated and determined nature of the defendants’ conduct; the defendants’

violent actions, along with their capitalization on others’ violence throughout January 6th. The

defendants were among the first groups of rioters to enter the Capitol after it was breached at

approximately 2:13 p.m. (e.g., J. Klein entered at 2:16 p.m.; M. Klein entered at 2:18 p.m.). Prior

to doing so, M. Klein assisted others with ascending a wall to gain access to a stairwell leading to

the Capitol’s Upper West Terrace. And later that day, unsatisfied with their actions thus far, the

defendants, surrounded and assisted by other rioters, joined together to wrench open a secure

Capitol door and force law enforcement officers to fend off yet another wave of rioters attempting

to gain entry to the Capitol.

       As noted above, approximately 139 law enforcement officers were assaulted throughout

the attack on the Capitol. The defendants created a dangerous situation in which additional law

enforcement officers could have been injured. Though the government is unaware of any officers

who were in this instance, such lack of injuries does not mitigate the seriousness of the defendants’

actions. That the defendants engaged in such conduct--with knowledge of the mayhem that had

already unfolded at the Capitol--shows their reckless disregard for others and the danger they pose.

       The defendants’ conduct on January 6th demonstrated a flagrant disregard and malice

towards the rule of law and a willingness to confront law enforcement officers and use force to


 Government’s Detention Memorandum                                                         Page 19
             Case 3:21-mj-00077     Document 3       Filed 03/23/21     Page 20 of 22




promote their political beliefs. Accordingly, the nature and circumstances of the offenses favor

detention.

                (2)   Weight of the Evidence Against the Defendants

       As described above, the weight of the evidence against both defendants is very strong and

consists of, among other things, videos and images of the defendants’ conduct on January 6th,

travel records, and the defendants’ communications. Considering that they are both facing a robust

government case against them and the potential period of incarceration each is facing, the

defendants have a powerful motivation to flee from the authorities and to forcibly resist their

recapture. The evidence is clear, convincing, and compelling. The weight of the evidence heavily

favors detention for both defendants.

                (3)   History and Characteristics of the Defendants

       The defendants’ history and characteristics likewise support pretrial detention. Both have

demonstrated a preparedness and willingness, if not eagerness, to engage in violence against those

with whom they disagree, be it Black Lives Matters supporters or the United States government.

The defendants’ dress and weapons at the September 7, 2020 event in Salem appears to encapsulate

their apparent desire to engage in violence with those holding opinions different than their own.




 Government’s Detention Memorandum                                                       Page 20
           Case 3:21-mj-00077        Document 3       Filed 03/23/21        Page 21 of 22




And, as described above, J. Klein was involved with helping to chase down a Black Lives Matter

protestor who was then assaulted by the person with whom J. Klein was with. J. Klein was also

photographed appearing to shoot paintballs at unidentified targets at the event.

       Similarly, with regard to the September 26, 2020 Proud Boys event in Portland, M. Klein

appeared to be prepared and equipped for violence (e.g., helmet, body armor, shield, and paintball

gun) and was, in fact, armed with a firearm. As described by the officer who observed M. Klein

and the others in the back of the truck after the event, the officer “believed the occupants in the

bed of the truck were not positioned in a reactive or defensive posture, but were looking to initiate

a response from and/or acting violently towards those they perceived to be counter to their ideals.”

On top of all of this, M. Klein’s charges for firearms possession resulting from this incident were

pending at the time he participated in January 6th attack on the Capitol.

       Finally, the government is unaware of any expression of remorse or contrition by either

defendant or any reason why the defendants could not or would not engage in similar behavior

again. This factor weighs in favor of detention for both defendants.

               (4)     Nature and Seriousness of the Danger to Any Person or the Community

       The defendants’ above-described conduct on and prior to January 6th demonstrates that

they are dangerous powder kegs, who are prepared to forcibly oppose and engage in violence

against those with whom they disagree, including the government of the United States. Like the

others, this factor weighs in favor of the defendants’ detention.




 Government’s Detention Memorandum                                                          Page 21
          Case 3:21-mj-00077        Document 3      Filed 03/23/21     Page 22 of 22




III.   CONCLUSION

       The statutory presumption of detention for both defendants is appropriate in this matter.

Moreover, application of Section 3142(f)(1)’s statutory factors in this case ably prove that no

condition or combination of conditions will ensure the appearance of the defendants as required or

the safety of any individual or the community. Accordingly, the defendants should be removed to

the District of Columbia in custody and detained pending trial.

Dated: March 23, 2021                               Respectfully submitted,

                                                    SCOTT ERIK ASPHAUG
                                                    Acting United States Attorney

                                                    /s/ Paul T. Maloney
                                                    PAUL T. MALONEY, OSB #013366
                                                    Assistant United States Attorney




 Government’s Detention Memorandum                                                      Page 22
